DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 6, fifth paragraph, filed 04/20/2022, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1 and 17 has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, and 4 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 04/20/2022)

With respect to claim 1 the prior art discloses An image sensor comprising: 
a pixel array comprising a plurality of pixels arranged in a plurality of pixel clusters coupled to a plurality of column busses; 
a plurality of voltage supplies coupled to the plurality of pixel clusters, wherein pixel clusters in adjacent column busses are supplied with different voltage supplies; 
ping-pong readout circuitry comprising: 
multiplexing (MUX) circuitry coupled to the plurality of column busses; 
and a plurality of analog-to-digital converters (ADCs) coupled to the MUX circuitry; 
and a controller configured to selectively couple a pixel signal of a pixel cluster to a column bus to an ADC through the MUX circuitry for signal conversion.

However, the prior art does not teach or fairly suggest wherein each pixel cluster comprises a matrix of at least two columns of pixels and at least one row of pixels, each pixel of two adjacent pixel clusters being alternatively read out through two different column buses to an ADC by the MUX circuitry under control of the controller.

With respect to claim 11 the prior art discloses An image sensor comprising: 
a pixel array comprising a plurality of pixels arranged in a plurality of pixel clusters coupled to a plurality of column busses; 
a plurality of voltage supplies coupled to the plurality of pixel clusters, the voltage supplies having a same nominal voltage and physically separated from each other, wherein pixel clusters in adjacent column busses are supplied with different voltage supplies.

However, the prior art does not teach or fairly suggest and a plurality of analog-to-digital converters (ADCs) coupled to the plurality of column busses, wherein each ADC comprises an input stage comprising a first operational amplifier and a second operational amplifier connected in parallel, the first and second operational amplifiers each having a variable bias current and configured to receive a pixel signal of a pixel cluster coupled to a column bus.

With respect to claim 17 the prior art discloses A method for reading out pixel signals from an image sensor comprising a pixel array having a plurality pixels arranged in a plurality of pixel clusters coupled to a plurality of column busses, a plurality of voltage supplies coupled to the plurality of column busses, wherein adjacent column busses are supplied by different voltage supplies, a plurality of multiplexers having a set of inputs coupled to a set of column busses, a plurality of analog-to-digital converters (ADCs) coupled to the multiplexers, and a controller configured to selectively coupled a pixel signal of a column bus to an ADC through one of the multiplexers, the method comprising: 
coupling each input of the set of inputs of a multiplexer to a column bus of the column busses.

However, the prior art does not teach or fairly suggest time sequentially reading out pixel signals in pixel clusters associated with a set of column busses, wherein each pixel cluster comprises a matrix of at least two columns of pixels and at least one row of pixels; 
alternatively selecting a column bus from the set of column busses to an output of the multiplexer by the controller; 
converting a pixel signal disposed on the selected column by an ADC coupled to the multiplexer, such that each pixel of two adjacent pixel clusters is alternatively read out through two different column buses to an ADC by the multiplexers under control of the controller.

Dependent claims 2, 4 – 10, 12 – 16, and 18 - 20 are allowable for at least the reason that they depend on allowable independent claims 1, 11, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696